Title: To Thomas Jefferson from Ignatius Palyart, 24 August 1801
From: Palyart, Ignatius
To: Jefferson, Thomas


Washington 24 Aoust 1801—
Le Consul General de S.A.R. Le Prince Regent de Portugal a eu l’honneur de se rendre chez le president des Etats Unis pour presenter ses hommages—Il se propose de se rendre a Lisbonne par congé dans le Cours du mois proxain—S’il peut être utile a quelque chose il será enchanté
de recevoir les ordres du President à Philadelphie—
 
Editors’ translation
Washington 24 Aug. 1801.
The consul general of His Royal Highness the Prince Regent of Portugal has had the honor to call at the house of the president of the United States to present his respects. He intends to go to Lisbon on leave of absence in the course of the next month. If he can be useful in any way, he will be delighted to receive the president’s orders in Philadelphia.
